Citation Nr: 0127661	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  95-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for mechanical low back pain.


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which assigned a 10 percent disability 
evaluation for mechanical low back pain after granting 
service connection for this disability.  

A hearing was held before an RO hearing officer in March 
1995.  A transcript of that hearing is of record.  

Jurisdiction over the veteran's claims folder was transferred 
to the Oakland, California RO in December 1995.  

A hearing before a Member of the Board was scheduled, at the 
veteran's request, for June 2001.  The veteran failed to 
report for the hearing despite notification by the RO.  No 
request to reschedule has been received.

In July 2001, jurisdiction over the veteran's claims folder 
was transferred to the Roanoke, Virginia.

The Board notes that the veteran has contended that his 
service-connected mechanical low back pain prevents him from 
working.  The issue of entitlement to a total rating based on 
unemployability is raised by this contention.  As the RO has 
not yet addressed this claim, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's low back disability is not shown to be 
productive of more than slight functional impairment.






CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for mechanical low back pain are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The December 1994 rating decision granting service connection 
for mechanical low back pain and evaluated the disability as 
10 percent disabling was based on service medical records.  
The veteran responded with a written statement in January 
1995, indicating that since service he had been unable to do 
any sort of hard labor due to his disability.  He noted that 
he had not been afforded a VA examination to determine the 
extent of his disability.

In his February 1995 substantive appeal, the veteran 
contended that his back disability had worsened since 
service.  He reported that he was unable to hold a job in 
construction and that he was unqualified for other types of 
employment.

A VA examination was conducted in February 1995.  The veteran 
reported a lifting type injury in 1993 while changing the 
tire on a truck.  He indicated that his low back pain had 
worsened with the passage of time.  He stated that he was 
unemployed at the time but planned to start work the next 
week as an operating room attendant.  He endorsed pain 
worsened by activities such as pushing, bending, and lifting, 
as well as by prolonged sitting, standing, or walking.  He 
indicated that the pain radiated into both legs down to calf 
level.  He described episodes of tingling in both legs.  

Physical examination revealed a slow but otherwise 
unremarkable gait pattern and an erect posture.  There was 
generalized tenderness to palpation in the lower back region.  
No spasm was noted.  Flexion was to 45 degrees and extension 
was to 20 degrees.  Sitting straight leg raise was felt to be 
positive bilaterally.  The veteran performed a fair heel and 
toe walk and could slowly squat and arise again.  His 
reflexes and sensation were intact.  X-rays of the lumbar 
spine showed well-maintained vertebral body height and 
intervertebral disc spaces.  The examiner noted some rotation 
of the lower lumbar spine and a slight scoliosis with a 
convexity to the right.  The veteran's posterior alignment 
was anatomic, and no fracture or soft tissue abnormality was 
identified.  The examiner indicated that there might be a 
pars articularis defect at L5-S1.  The impression was chronic 
low back syndrome with history of injury.

In March 1995, the veteran appeared at a hearing before an RO 
hearing officer.  He testified that he had pain in his low 
back that radiated down his legs.  He stated that he could 
bend over, but that he could not squat.  He indicated that 
standing or sitting for long periods caused pain, and that he 
could not go from a sitting position to a standing position 
without pain.  He also stated that his back disability caused 
sleep disturbances.  He stated that standing and sitting for 
long periods caused discomfort, and that climbing stairs also 
bothered his back.  With respect to employment, the veteran 
testified that employers had refused to hire him because of 
his back disability.  He indicated that he had called in sick 
to his current employer a few times.  He denied taking any 
type of medication for his back disability.

The RO wrote to the veteran in June 1997 to ask whether he 
had any further evidence to submit.  It indicated that the 
veteran should identify any treatment that he had received 
for his service-connected disability and that he should also 
submit any additional evidence or arguments relevant to his 
claim.

Outpatient treatment records from the Fresno VA Medical 
Center (VAMC) for the period September 1995 to August 1997 
were received by the RO in July 1998.  An October 1995 record 
indicates that the veteran had been unemployed since his 
discharge from service.  He reported constant pain centered 
at the lumbosacral area, radiating to the neck and into the 
head.  He also reported some numbness of the feet and 
tingling in the legs.  Deep tendon reflexes were very strong.  
There was no local weakness.  Supine straight leg raising was 
allowed to 80 degrees bilaterally, and Lasegue's test was 
negative.  The veteran was noted to grimace and twist in 
inappropriate ways during the physical examination.  
Electromyographic study was normal, with no evidence of 
radiculopathy or peripheral neuropathy.  The examiner 
indicated that a psychiatric evaluation might be appropriate.  

June 1996 X-rays showed that the bones of the veteran's 
lumbosacral spine were intact, and that the intervertebral 
disk spaces were preserved.  Alignment of the vertebrae was 
normal, with the exception of minimal levoscoliosis centered 
at the L-4 level.  A CT scan report dated in December 1996 
states that there was no evidence of disk herniation, neural 
foramina narrowing, or spinal stenosis.  A March 1997 
consultation sheet indicates that the veteran's somatic 
complaints were out of proportion with the physical findings.  
Another March 1997 consultation sheet shows that the veteran 
complained of increased low back pain, but indicates that 
there was no evidence of disability on physical examination.

A fee-based orthopedic examination was conducted in October 
1997.  The veteran presented with complaints concerning his 
low back, mid back, and neck.  He reported that he had 
performed construction work in the military, and that he had 
sustained an injury to his low back while changing a tire on 
a dump truck.  He stated that he received treatment through a 
VA facility, but that prescribed Motrin did not alleviate his 
symptoms.  He indicated that his chief area of discomfort was 
his lower back region, and stated that the pain was 
exacerbated by lifting, prolonged walking, and sleeping in 
certain positions.  He endorsed radiation of pain up to the 
shoulder blades, and reported that walking tended to cause 
pain in the posterior aspect of his right leg.  He also 
reported occasional numbness and tingling in the left lower 
extremity.  Physical examination revealed a minimally 
elevated right pelvis, with a slight prominence of the right 
thoracic region on forward flexion, suggesting minimal 
scoliosis.  The veteran's gait was normal, with no difficulty 
walking on the toes and heels.  He performed a deep squat 
normally and symmetrically.  He was able to climb on and off 
the examining table in a normal fashion, and assumed an 
upright position from a supine position through a normal sit 
up maneuver.  Forward flexion was to 3 inches from the toes, 
extension to 15 degrees, and lateral flexion was to 20 
degrees bilaterally.  Straight leg raises were negative in a 
sitting position.  In a supine position, the veteran reported 
some low back pain on the right when the leg was elevated 
beyond 80 degrees.  Muscle testing in the lower extremities 
was normal, and sensory testing to light touch was intact.  
Deep tendon reflexes were normal, and the veteran's limb 
measurements indicated no sign of atrophy.  X-rays of the 
lumbar spine were found to be normal, with the exception of 
spondylolysis at L5.  

The examiner pointed out that while the veteran reported 
radiating pain down the back of both legs, there was 
absolutely no sign of radiculitis or radiculopathy, with 
nerve root tension signs being absent and an absolutely 
normal neurological evaluation.  He noted that the subjective 
and objective findings in the veteran's case were clearly 
discrepant.  He also stated that though the veteran reported 
difficulty walking, bending, stooping, and heavier lifting, 
there was a distinct paucity of objective findings to 
substantiate those subjective factors.  

A further VA examination was performed in March 1999.  The 
examiner performed a comprehensive review of the veteran's 
claims folder.  The veteran reported that he was unemployed 
and was unable to do any work around the house.  He stated 
that his back still bothered him and that he continued to 
receive Motrin and other medicines through VA.  He indicated 
that his back was most painful to the right of the 
lumbosacral spine, and that he felt pain after long periods 
of driving or standing.  He stated that he could stand for 
only seven to ten minutes at a time, and that he could walk 
about 400 feet before he had to sit.  He reported an 
occasional numbness in his back and down his leg.  On 
physical examination, the veteran walked with a relatively 
normal gait.  He refused to walk on his toes or heels, and 
stated that those activities caused too much pain.  He could 
bend down until his fingers were level with his mid-tibia.  
Extension was to 20 degrees, and lateral flexion was 15 
degrees bilaterally.  The veteran had a decreased chest 
expansion of about 1.5 inches.  Deep tendon reflexes were 
equal and normal at the knees and ankles.  Straight leg 
raises were negative, and pedal pulses were strong.  
Measurement of the veteran's calves revealed no atrophy.  The 
muscles of the right foot seemed to be weak, and the veteran 
reported that the right leg was mildly less sensitive to 
light touch and pinprick than the left.  The veteran could 
stand with weight on both feet, rising on the toes well, and 
could squat well.  When asked to put his entire body weight 
on one extremity, he did not toe stand on the right foot 
well, stating that this caused back pain.  The performance on 
the left was normal.  Deep knee bends were not performed 
properly on either side.  The veteran's hips showed normal 
range of motion, but he reported pain on excess manipulation.  
The low back was negative to deep pressure along the spinal 
tips.  There were no muscle spasms, and there did not seem to 
be any tenderness in the lower back except with excess 
manipulation of the hips.  X-rays of the lumbar spine and 
sacroiliac joints were normal, with no evidence of disk 
narrowing or irregularity of disk space or osteophytosis.  
There was no condensation of the sacroiliac.  

The examiner stated that the veteran's exhibited right lower 
extremity muscle weakness was bothersome in that it was not 
in keeping with his reflexes or his lack of muscle atrophy.  
He concluded that the veteran simply refused to rise on the 
toes of his right foot.  The examiner pointed out that an 
electromyography had been negative.  He also noted that 
although the veteran had refused to take a deep breath due to 
pain, there were no physical manifestations which would cause 
such pain.  The examiner stated that he could make no 
diagnosis, and that he did not see any concrete evidence of 
residuals of the reported in service injury.

As noted above, the veteran was scheduled to appear before a 
Member of the Board in June 2001, but failed to appear for 
his hearing.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The RO 
provided the veteran with a current VA examination of his 
disability.  Pertinent VA treatment records have been 
obtained.  The veteran has not identified and the Board is 
not aware of any additional evidence or information which 
could be obtained to substantiate his claim.  In sum, the 
facts relevant to this claim have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  Therefore, the veteran will not 
be prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA and the implementing regulations.  
A remand for RO consideration of the claim in light of the 
VCAA and implementing regulations would only delay resolution 
of the veteran's claim with no benefit flowing to the 
veteran.  Accordingly, the Board will address the merits of 
the veteran's claim.

III.  Analysis 

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The RO concluded that the veteran's back disability was 10 
percent disabling under Diagnostic Code 5295, for lumbosacral 
strain.  Under that code, a 10 percent rating is warranted 
for characteristic pain on motion.  A 20 percent disability 
rating is warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in a 
standing position.  A rating of 40 percent is warranted for 
severe lumbosacral strain with listing of the spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above symptoms and abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).

Limitation of motion of the lumbar spine will be rated as 10 
percent disabling when the limitation is slight.  A 20 
percent disability rating is appropriate for moderate 
limitation of motion, and a 40 percent disability rating is 
appropriate for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Review of the record reflects that the veteran reports pain 
in the lower back which is aggravated by walking and sitting, 
and that he reports radiating pain to his neck and down his 
legs.  However, the veteran's subjective complaints have not 
been borne out by objective findings.  An electromyographic 
study, X-rays and a CT scan were essentially negative.  March 
1997 consultation sheets indicate that the veteran's 
complaints appeared to be exaggerated, and that there was no 
evidence at that time of a disability.  The October 1997 
examiner also noted discrepancies between the veteran's 
complaints and the objective findings.  Moreover, the most 
recent VA examiner determined that the examination results 
did not justify a diagnosis of a low back disorder, and 
stated that he saw no concrete evidence that the veteran had 
residuals of the reported in-service injury.  

It is clear from the medical evidence that the veteran has 
failed to cooperate with the examinations.  By failing to 
cooperate with the examinations, the veteran has prevented 
the examiners from accurately ascertaining the extent of any 
functional impairment from the service-connected disability.  
Based upon the absence of objective evidence of more than 
slight functional impairment from the service-connected 
disability, the Board must conclude that an evaluation in 
excess of 10 percent is not in order.  

The Board has considered application of the benefit-of-the- 
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating greater than the assigned 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.








ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for mechanical low back pain is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

